DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/20/22, for application number 16/386,054 has been received and entered into record.  Claims 1, 8, and 15 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al., US PGPub 2019/0042503, in view of Lu, US PGPub 2007/0245038.
Regarding Claim 1, Montero discloses an apparatus [information handling system of Fig. 1] comprising: 
a connection processing unit that establishes communication with and acquires information from a plurality of devices that are communicably coupled externally to an information processing device [0047: “Power Delivery (PD) controller 170 is coupled to USB Type-C port 150 for establishing and managing the connection and information exchange between THS 100 and an attached peripheral device”, i.e. PD acquires information relating to the plurality of peripheral devices. The information regarding the plurality of devices, their specification and communication protocols are defined in pars. 33 and are checked for authenticity (at 530 Fig. 5), if such information is tampered, authentication would fail and all protocols would be disabled (540)] and wherein the connection processing unit one of enables or disables an enumeration of a controller in a BIOS that corresponds to a type of one of the plurality of devices that are communicably coupled externally [PD controller may disable USB and Thunderbolt protocols and enable DisplayPort protocol in the USB-C port, par 73]; 
a communication control unit that executes communication with each of the plurality of devices during the booting process [Fig. 1 platform controller hub (PCH) (130) which includes a Peripheral Controller Interconnect (PCI) controller, par. 32 and is coupled to interface controller via PCIe link (136) “for receiving USB data and control information”, par. 45.  The communication with the each of the plurality of devices is executed upon system boot (the methods of Fig. 4 and 5)]; and 
a first processing unit that one of enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the acquired information related to the selected one of the plurality of devices [CPU (110) utilizes functionality of EC controller (180) to enable/disable communication between PD controller (170) and a selected protocol of the plurality of devices (200) “embedded controller (EC) 180 within THS 100 may receive instructions (e.g., boot parameters) from the system BIOS to enable one or more protocols of a USB-C port on the IHS and to disable at least one protocol of the USB-C port”, par. 70; [0049]: “Embedded controller (EC) 180 is coupled to PD controller 170 via I2C link 182 for controlling communication across USB-C port 150.”].
However, Montero does not explicitly teach a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device; and wherein the information acquired regardless of whether a booting process is executed includes device information.
In the analogous art of computer and peripheral initialization, Lu discloses a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device [after the peripheral devices are inserted to the computer platform, the process order specifying module can be used to configure the order in which the peripheral devices are to be initialized, before the BIOS boot procedure is actually performed by the computer platform (i.e. the order is specified regardless of whether the boot procedure actually occurs), par 32, ll. 2-12]; and wherein the information acquired regardless of whether a booting process is executed includes device information [process order specifying module 110 may comprise a user interface 111 that allows the user to specify a process order for the peripheral devices 51, 52, 53, and 54 by selecting a code representing a certain peripheral device and changing the order (i.e. the information includes identification information for each device in order to select the peripherals and change the process order); the peripheral devices are inserted to the computer platform, the process order specifying module can be used to configure the order in which the peripheral devices are to be initialized, before the BIOS boot procedure is actually performed by the computer platform (i.e. the order is specified regardless of whether the boot procedure actually occurs); the user may also specify the configuration data source for reach of the peripheral devices 51, 52, 53, and 54, i.e. “device information,” to be used in subsequent BIOS booting procedures, par 27, ll. 8-12; par 32, ll. 2-12; par 32, ll. 19-25]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Montero and Lu before him before the effective filing date of the claimed invention, to incorporate establishing a communication with externally coupled devices prior to the booting process as taught by Lu, into the apparatus as disclosed by Montero, to improve peripheral processing efficiency and avoid abnormal operating status of a system hanging during execution by changing the ordering which peripherals are processed [Lu, par 4, 5, 8].   
Regarding Claim 2, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to a determination of presence of the selected one of the plurality of devices during the booting process [BIOS commands sent from CPU (110) enables EC , “EC 180 may instruct PD controller 170 is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” responsive to determination of presence of the one or more plurality of devices (530), par. 73].
Regarding Claim 3, Montero and Lu disclose the apparatus of Claim 1.  Montero further comprising a second processing unit that acquires, from the connection processing unit, a connection status of each of the plurality of devices regardless of whether the booting process is executed [Figs. 4 and 5 during the boot processor, (450) and (530) the embedded controller EC (180) is coupled to the PD controller to acquire status of plurality of devices, par. 49. The methods of figs. 4 or 5 wherein the system boot include a cold boot or a “hot-plug” case, which does not require boot. In the “hot-plug” case, not booting is performed and the connection status is still acquired, that is regardless of whether a cold boot or hot-plug, the embedded controller acquires the connections status of the plurality of devices from the PD controller, Figs. 4-5; par 66, 72-73].
Regarding Claim 4, Montero and Lu disclose the apparatus of Claim 3.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the connection status acquired by the second processing unit [BIOS commands sent from CPU (110) enables “EC 180 may instruct PD controller 170 is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” in response to connection status (530) obtained by EC 180 from PD controller 170, par. 73 and Fig. 5].
Regarding Claim 5, Montero and Lu disclose the apparatus of Claim 4.  Montero further discloses where the first processing unit is a processor and the second processing unit is an embedded controller [Fig. 1 CPU (110) is a first processing unit and Embedded Controller (180) is a secondary processing unit].
Regarding Claim 6, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the connection processing unit is a power deliver ("PD") controller that establishes a communication connection with the plurality of devices [Fig. 1 Port Controller (170) is a power delivery (PD) controller “for establishing and managing the connection and information exchange between IHS 100 and an attached peripheral device”, par. 47].
Regarding Claim 7, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the plurality of devices that are communicably coupled externally are coupled to the information processing device via USB Type-C [Fig. 1 the plurality of peripheral devices (200) are connected to the information handling system HIS via USB-C Port (150)].
Regarding Claim 8, Montero discloses a method [method of Fig. 4].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claims 9-14, Montero and Lu disclose the method of Claim 8.  Claims 9-14 repeat the same limitations as recited in Claims 2-7, respectively, and are rejected accordingly.
Regarding Claim 15, Montero discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor [0044: “program instructions stored in one or more non-transitory tangible computer-readable mediums (e.g., data storage devices, flash memories, random update memories, read only memories, programmable memory devices, reprogrammable storage devices, hard drives, floppy disks, DVDs, CD-ROMs, and/or any other tangible data storage mediums) to perform the operations, tasks, functions, or actions”].  The remainder of Claim 15 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 16-20, Montero and Lu disclose the program product of Claim 15.  Claims 16-20 repeat the same limitations as recited in Claims 2-5 and 7, respectively, and are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 05/20/22 have been considered but are moot due to the newly cited portions of the references previously presented.  
Applicant argues Montero is silent as to performing any steps of the methods prior to system boot, and establishing communication with an external device only if a booting process is executed.
Examiner notes the rejection does not rely upon Montero to disclose establishing communication regardless of whether a booting process is executed, but rather on Lu.
Additionally, Applicant argues Lu does not teach that the computer actually acquires the configuration information from the peripheral before the BIOS booting procedure.  Examiner respectfully disagrees.
Examiner notes the claim limitation as presented reads, “wherein the information acquired regardless of whether a booting process is executed includes device information.” (emphasis added)  The information is not limited to configuration information, as argued by Applicant, but simply information related to the device.  Each of peripheral devices 51, 52, 53, and 54 correspond to a code representing the peripheral, such that the user may select the appropriate peripheral device when selecting the order in which to initialize the devices.  Under the broadest reasonable interpretation, the codes which correspond to each of the peripheral devices are device information.  
Moreover, in addition to specifying the order, and clarified in the rejection above, the user may also specify the configuration data source for reach of the peripheral devices 51, 52, 53, and 54, i.e. “device information,” to be used in subsequent BIOS booting procedures [par 32, ll. 19-25].  
No additional arguments were made as to the remaining limitations or claims, and as such, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186